Citation Nr: 0335964	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for defective hearing. 

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1966 to September 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.   


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  The VCAA, among other things, modified 
VA's duties to notify and to assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  First, the VCAA imposed 
obligations on the agency when adjudicating veterans' claims.  
With respect to the duty to notify, VA must inform the 
claimant of information "that is necessary to substantiate 
the claim" for benefits (codified as amended at 38 U.S.C.A. 
§ 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides, in part, 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) (2003) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The veteran seeks service connection for defective hearing 
and tinnitus.  He claims that he was exposed to acoustic 
trauma in the United States Air Force working around jet 
engines, and that this caused his current defective hearing 
and tinnitus.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for sensorineural hearing loss if 
this disability is manifested to a compensable degree within 
one year following service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R.§§ 3.307, 3.309 
(2003).  Service connection may also be granted for 
disability diagnosed after service when the evidence 
indicates that the disability had its onset during service.  
38 C.F.R. § 3.303(d) (2003).  

The veteran's DD Form 214 shows that he served in the United 
States Air Force.  His MOS was aircraft electrician and his 
last duty assignment was Avionics Maintenance Squad.  His 
service medical records show that in June 1969 he underwent 
an audiometric examination.  It was noted that his primary 
work area was on the flight line and in the hanger shop.  The 
veteran has not undergone a VA examination to evaluate his 
current complaints and to secure an opinion concerning the 
etiology of any defective hearing or tinnitus found.  

In view of the forgoing, the case is hereby REMANDED to the 
RO for the following development:



1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  As part of 
the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  

2.  Then, the veteran should be afforded 
a VA audiometric examination to determine 
if he currently has defective hearing and 
tinnitus, and if so, to determine the 
etiology of the veteran's defective 
hearing and tinnitus.  The veteran must 
be informed of the potential consequences 
of his failure to report for any 
scheduled examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims folder, to include a copy of 
this remand, must be made available to 
the examiner and the examiner should 
state that he/she has reviewed the claims 
folder in his examination report.  All 
pertinent clinical findings should be 
reported in detail.  At the conclusion of 
the examination and after a thorough 
review of the record, the physician 
should express a medical opinion as to 
the following questions: (a) is it at 
least as likely as not that any diagnosed 
defective hearing and/or tinnitus had its 
onset during service; (b) is it at least 
as likely as not that any diagnosed 
defective hearing manifested within one 
year after service discharge; (c) is it 
at least as likely as not that any 
diagnosed defective hearing and/or 
tinnitus is due to acoustic trauma during 
service.  Complete rationale must be 
provided for all opinions and conclusions 
drawn.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should then undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
readjudicate the issues of entitlement to 
service connection for defective hearing 
and for tinnitus.  If any benefit is 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




